Per Curiam. Mr. Mayo, through his attorney, Roy C. Lewellen, requests permission to file a belated transcript. In Mayo v. State, 321 Ark. 566, 906 S.W.2d 285 (1995), this court denied Mr. Mayo’s Motion for Rule on the Clerk because Mr. Lewellen had not accepted full responsibility for not timely filing the transcript.  Mr. Lewellen has now filed an affidavit in which he accepts full responsibility for tendering the transcript one day after the deadline. We find that such error, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion. See per curiam order dated February 5, 1979. In re: Belated Appeals in Criminal Cases, 265 Ark. 964; Terry v. State, 272 Ark. 243, 613 S.W.2d 90 (1981). A copy of this opinion will be forwarded to the Committee on Professional Conduct.